Title: Notes on the Journey from Boston to Philadelphia in 1723, [c. 29 November 1783]
From: Franklin, Benjamin
To: 


          This list of days, numbers, and abbreviated words was scrawled on the verso of Ferdinand Grand’s letter of November 29. They show Franklin reconstructing his flight from Boston at the age of seventeen, which he had described in Part I of his autobiography, written in 1771. He did not have that text with him in France, but in December, 1782, he had received a copy of his outline from Abel James. Encouraged by James and others to complete the narrative, Franklin

began what he called the “Continuation of the Account of my Life” at Passy in 1784; his note at the top of that section, now known as Part II, is no more specific than that. The table published below indicates that he was already thinking about the details of his early life at the end of 1783.
          These jottings, decoded in 1980 by one of our editors, establish the date of Franklin’s entrance into Philadelphia as October 6, 1723. In the autobiography, Franklin said only that he arrived on a Sunday morning, mentioning that the month was October. The key to understanding this cryptic list lay in recognizing that the words and abbreviations in the left column were shorthand for places in a southward sequence through New Jersey to the Delaware River.
          Franklin’s journey was as follows: he fled from his brother’s shop in Boston on September 23. On September 25 he took passage on Arnout Schermerhoorn’s boat bound for New York, arriving there on the twenty-seventh. He left New York on October 1 and landed at Perth Amboy the following day. On October 3 he took a ferry across Raritan Bay and walked through New Jersey, stopping for the night in the region known as the Pines. On October 4 he got as far as Dr. John Browne’s inn at Bordentown. The following day he walked to Burlington and, finding that a small boat was sailing down the Delaware (“River D”) to Philadelphia that evening, joined the crew. Around midnight they came ashore and made camp. Setting off early the next morning, they soon landed at the Market Street wharf in Philadelphia. It was Sunday, October 6.
          
         
          
            [c. November 29, 1783]
          
          
            
              
              Monday Sept
              23
              
            
            
              
              T—————
              24
              
            
            
              
              W—————
              25
              
            
            
              
              T—————
              26
              
            
            
              
              F—————
              27
              
            
            
            
              
              S————————
              28
              
            
            
              
              Sund——————
              29
              
            
            
              
              Monday—————
              30
              
            
            
              Bay
              Tuesd——————
              1
              Oct
            
            
              Amboy——
              Wednes—————
              2
              Water
            
            
              Pines
              Thursd——————
              3
              Amb.
            
            
              Brown’s——
              Friday——————
              4
              
            
            
              River D——
              Sat———————
              5
              
            
            
              Philad———
              Sund——————
              6
              
            
          
        